 DECISIONS OF NATIONAL LABOR RELATIONS BOARDSt. John Medical Center and Alice L. Deneen. Case8-CA-13308September 29, 1980DECISION AND ORDERBY CHAIRMAN FANNING AND MEM-BERSJENKINS AND PNEI.I.OOn July 22, 1980, Administrative Law JudgeJoel A. Harmatz issued the attached Decision inthis proceeding. Thereafter, Respondent filed ex-ceptions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions andbrief' and has decided to affirm the rulings, find-ings,2and conclusions of the Administrative LawJudge and to adopt his recommended Order.:ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge andhereby orders that the Respondent, St. John Medi-cal Center, Steubenville, Ohio, its officers, agents,successors, and assigns, shall take the action setforth in the said recommended Order, except thatthe attached notice is substituted for that of theAdministrative Law Judge.Respondent's motion for oral argument is herebhy denied In our judg-ment he record, including exhibits and brief, adequaltcly presenlt theissues and the positiots of the partiesz Respondent excepts to the Administrativ e Law Judges ailure to findthat the charge was received by it on October 30, 197'), I day beyond the10(b) period. Respondent's cotlention is without merit. G C Exh (h)clearly shows that the charge was served or Respondenl o October 2,1979. The date of service is the date the charge is deposited in the mailand not, as Respondent contends, the date it is received. See Board Rulesand Regulations, Series 8, as amended, Sees 102 I11l and 102 113: We have modified the Administrative aw Judge's notice to confiormto his recommended OrderAPPENDIXNOTICE To EMPI.OYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all sides had an opportu-nity to present evidence and state their positions,the National Labor Relations Board found that wehave violated the National Labor Relations Act, asamended, and has ordered us to post this notice.The Act gives employees the following rights:To engage in self-organizationTo form, join, or assist any unionTo bargain collectively through repre-sentatives of their own choiceTo engage in activities together for thepurpose of collective bargaining or othermutual aid or protectionTo refrain from the exercise of any or allsuch activities.WE wi.LI NOT question our employees con-cerning their own or the union activity oftheir fellow employees.WE WIIL NOT in any like or related mannerinterfere with, restrain, or coerce our employ-ees in the exercise of the rights guaranteedthem by Section 7 of the Act.ST. JOHN MI)ICAI. CENIERDECISIONS AII MtINI OF Tt CASEJo.i A. HARMAIZ, Administrative Law Judge: Thisproceeding was heard by me in Steubenville, Ohio, onMay 19 and 20, 1980, upon an unfair labor practicecharge filed on October 29, 1979, and a complaint issuedon December 7, 1979, alleging that Respondent engagedin independent violations of Section 8(a)(1) of the Act bycoercively interrogating employees concerning union ac-tivity and by soliciting grievances from employees to dis-courage support of the Union, and violated Section8(a)(3) and (1) of the Act by changing the shift assign-ment of Alice L. Deneen in reprisal for union activity. Inits duly filed answer, Respondent denied that any unfairlabor practices were committed. After close of the hear-ing, briefs were filed on behalf of the General Counseland Respondent.Upon the entire record in this proceeding, includingmy opportunity to observe directly the witnesses whiletestifying and their demeanor, and upon consideration ofthe post-hearing briefs, it is hereby found as follows:FINDIN(i OF FACTI. JURISI)ICTIONRespondent is an Ohio corporation with a facility lo-cated in Steubenville, Ohio, from which it is engaged inproviding health care services on a nonprofit basis. An-nually, in the course of said operation, Respondent de-rives gross revenues exceeding $250,000, and receivesgoods valued in excess of $10,000 directly from pointslocated outside the State of Ohio. The complaint alleges,the answer admits, and I find that Respondent is now,and has been at all times material herein, a health careinstitution within the meaning of Section 2(14) of the Act252 NLRB No. 77514 ST. JOHN MEDICAL CENTERand an employer engaged in commerce within the mean-ing of Section 2(6) and (7) of the Act.11. Till I AHOR OR(iANIZA IION INVOI TI)The complaint alleges, Respondent at the hearing ad-mitted, and I find that American Federation of State,County and Municipal Employees, herein called theUnion, is now, and has been at all times material herein,a labor organization within the meaning of Section 2(5)of the Act.11t. Hfl A I F(i-I) NI AIR I.ABOR R C II(tIiSA. BackgroundPrincipally involv ed herein is an issue of discrimina-tion in connection with a union campaign initiated by theCharging Party, a registered nurse (RN) assigned to theObstetrics-Gynecological Department (OB-GYN) ill theRespondent's hospital. There are 8-9 slots in OB-GYNto be filled by RNs on a daily, three-shift basis. Prior tothe events here in issue, with three exceptions, all RNswere rotated among the various shifts. Thus, the threeRNs assigned to the daylight shift on a steady basis wereEleanor Kindsvatter, the head nurse in that department.her assistant. Joy McCraley, and the alleged discrimina-tee herein, Alice Deneen.Deneen testified that in April 1979,1 in connectionwith a school project, she drafted a modular example ofprounion propaganda, which she showed to coworkers.This, ultimately, evoked interest among employees in ob-taining some form of union representation, therebyprompting Deneen to make arrangements for a meetingto consider that possibility. The meeting was held onApril 30, at a Holiday Inn in a nearby community. Earli-er that morning, on the midnight shift, Assistant Directorof Nurses Mary Jane Barney had separate conversationswith RNs Jeannie Epifano and Elizabeth Sagun, both ofwhom were assigned to OB-GYN. The complaint allegesthat in the course of these conversations. Barney en-gaged in coercive interrogation and also solicited griev-ances in violation of Section 8(a)(l) of the Act.In addition, it is admitted that in the course of theabove conversations, Deneen was identified as the insti-gator of union activity. According to the General Coun-sel, Deneen subsequently was victimized by a change inher established schedule in reprisal for her union activity.In this connection, it is noted that since 1973 Deneen hadbeen assigned to the new born nursery in OB-GYN andwas not rotated to the afternoon or midnight shifts, butworked steady day shift. Historically. Deneen was theonly RN having no vestige of supervisory responsibilitywho was assigned to steady dayshift. In addition, for sev-eral years Deneen had been the only RN assigned to thenew born nursery; when Deneen was not working thatslot was filled by a licensed practical nurse (LPN) whowas supervised by the RN in charge of labor and deliv-ery. Nonetheless, following her return from vacation inlate July, Deneen found that she was scheduled to rotateon the second and third shift 2 days per week. She wasinformed by OB-GYN Head Nurse Eleanor KindsvatterUnless olherswise indicated all dates refer to 1979that this change was necessary due to the difficult infilling RN assigmeitnt s on the other shifts during the va-cation period. However, upon expiration of the vacationseason, when the next schedule came out in late Augustor early September Deneen was continued on a rotatingbasis. In consequence, Deneen sought the assistance ofthe National Labor Relations Board, and initially filed anunfair labor practice charge on September 12, 1979. Thatcharge was either withdrawn or replaced by the chargeon which the instant proceeding is based, which wasfiled on October 29, 1979. Based on the foregoing, it isalleged in the complaint that Respondent violated Sec-tion 8(a)(3) and (1) of the Act by converting Deneen'spermanent day shift assignment in the nursery to a rotat-ing schedule.B. Interference, Restraint, and CeorcionJeannie Epifano testified that, at approximately 2 am.on April 30, she, together with Sagun, and Assistant Di-rector of Nursing Barney participated in a conversationin which the Union was among several topics discussed.According to the testimony of Epifano, "it was more orless friendly conversations among the three of us wherewe each gave our personal opinion of what we felt andwhat we didn't feel, and this and that."Later that morning, according to Barney, she learnedfrom nmother supervisor that a union meeting had beenscheduled for that evening. She admittedly approachedEpifano and Sagun, informing them that she had learnedof the meeting. in doing so, according to the creditedtestimony of Epifano, who was corroborated by Sagun,Barney asked the RNs if the information Barney had re-ceived was true.2Both Epifano and Barney agreed thatthe latter's demeanor was friendly and that she was smil-ing at the time. With respect to the alleged solicitation ofgrievances, Epifano testified that during the second con-versation they again discussed the pros and cons of unionrepresentation, and that it was her belief that "as near asshe could recall," Barney asked what some of the prob-lems were that contributed to the feeling that a unionwas needed. Moreover, the allegation of interrogationwas also supported by testimony of Epifano, that Barneyasked who was responsible for the union activity and,that, in response, Deneen was named.3Based on a com-posite of credible testimony, I find that Sagun. in afriendly context, did question the two RNs as to whethera union meeting was scheduled, as to the identity of theinstigator, and as to the problems that had contributed tounion activity. At least, insofar as Barney inquired as tothe identity of the instigator of union activity, she en-gaged in an interference with Section 7 rights unjustifiedunder any standards regulating coercive conduct. Hence,I find that Respondent violated Section 8(a)(l) of the2 According to Barney. she stated fon that occasion "there is a unionmeeting tonight girls, you didn't tell me anything about it " I preferredthe account ofr Epifano and Sagun: Barney denied asking any questions concerning the identity of the in-stigator. but does admit that Deneen's name as volunteered in thisregard Sagun testified that she did not hear Denleen's name mentionedduring he conversation515 DECISIONS OF NATIONAL LABOR RELATIONS BOARDAct by coercive interrogation of employees concerningthe union activity of a coworker.With respect to the allegation that Barney unlawfullysolicited grievances, while the evidence on which theGeneral Counsel relies is somewhat sketchy, it merelyportrays an isolated expression of interest in employeecomplaints, lacking in indication that Barney's remarksincluded any direct or implied suggestion that any suchproblems would be considered by management or cor-rected. Cf. Reliance Electric Company, Madison Plant Me-chanical Drives Division, 191 NLRB 44, 46 (1971). Fur-thermore, the alleged 8(a)(l) violation in this respect, oc-curred during the second conversation that day, and fol-lowed a prior discussion in which the RNs had willinglyexchanged their views as to the pros and cons of unionrepresentation. In these circumstances, this subsequenteffort to discern the conditions leading to union activitywould likely be viewed as an attempt to clarify viewspreviously expressed by the RNs, and hence sentimentone way or the other held by Sagun and Epifano wouldin all probability have been disclosed during the earlierconversation. Cf. Arrow Molded Plastics, Inc., 243 NLRB1211 (1979). In these circumstances, I am not convincedthat substantial evidence shows that the inquiry byBarney as to the problems contributing to union activityeither implied that hospital administrators would act fa-vorably to neutalize those problems or was calculated touncover the specific union sentiment of the employeesinvolved. Thus, I shall recommend dismisaal of the alle-gation in the complaint that Respondent violated Section8(a)(l) through Barney's solicitation of grievances.4C. The Alleged DiscriminationDeneen had been employed by Respondent as an RNsince 1962. During the latter part of 1973, the RN re-sponsible for the new born nursery on the daylight shiftretired. Deneen applied for, and after an interview wasgiven that position on a probationary basis.5Followingsuccessful completion of the probation, Deneen contin-ued to work steady daytime in the nursery at all timesthereafter without change in her schedule until theevents here in issue.Turning to the specific circumstances surrounding the1979 scheduling change, Deneen was notified in late Julythat it was necessary to place her on rotation because ofdemands for RNs on other shifts during the vacationperiod. Indeed, during this period Head Nurse Kindsvat-ter as well as her assistant, Joy McCraley, were also ro-tated off steady daylight, because of the shortage ofRNs. Deneen accepted this unprecedented revision inher schedule and agreed that it was warranted. Howev-4 See Jffco Manufacturing Company, 211 NLRB 787 (1974).s Deneen did not strike me as an overly favorable witness. She im-pressed as having a endency to perceive or interpret events not necessar-ily as they were, but in a manner serving her personal interests I rejectwhat I perceive to be a suggestion in her testimony that she volunteeredfor the nursery to accomodate the hospital. Although I believe it entirelypossible that the head nurse in OB-GYN at that time advised Deneen thattaking that position would be compatible with personal circumstancesconfronting Deneen I am inclined to believe that Deneen thereafter ac-lively pursued the job in her own interest. I also discredit any implicationarising from the testimony of Deneen that when afforded that job, shewas given a commitment that she could hold it as long as she wisheder, this view was short-lived, for after the vacationperiod had ended, a further schedule was issued, throughwhich Deneen was continued permanently on a rotationbasis, requiring her to work all three shifts, interchange-ably.6Deneen disapproved of the new schedule, believ-ing that it was a reprisal for her union activity. Shetherefore elected not to protest to hospital officials, butinstead contacted the National Labor Relations Board.After discussing the charge with an agent of the NationalLabor Relations Board, at his suggestion, Deneen dis-cussed the matter with Jean Van Kirk, the director ofnursing services, and Delores Finley, the associate direc-tor of nursing. She was informed by them that she wouldnot be reinstated to steady daytime. It was explained thatall RNs would be required to rotate on three shifts andthat a full-time RN in the nursery could not be justifiedin view of a decline in the census of new births and theneed for cost containment.7The economic justification or the change in Deneen'sschedule is not unconvincing. Over the years, a numberof factors have contributed to a downturn in the censusof new births at the Hospital. Among the contributinginfluences was broadened availability and use of birthcontrol devices. In addition, the Steubenville area isserviced by another general Ohio Valley Hospital whichprovides birth control services which Respondent, as aCatholic hospital, does not offer. It also appears that inrecent years a number of pediatricians and obstetriciansthat had practiced at both Steubenville hospitals aban-doned St. John and consolidated their services in theOhio Valley Hospital, an event which also reducedintake at St. John. This downturn in new birth censusfigures8reduced demands upon the new born nursery. Inconsequence, well prior to the advent of any union activ-ity, on the afternoon and midnight shifts, and on daylightwhen Deneen was not working, an LPN was utilized inplace of an RN in the nursery.Thus continued utilization of Deneen full-time, on day-light, in the nursery reflected at least two basic deficien-cies. For while she worked steady daytime, all otherRNs in OB-GYN, except for the head nurse and assistanthead nurse in OB-GYN, rotated. Secondly, LPNs hadmanned the nursery, without need for an RN in that po-sition, on all shifts other than those filled by Deneen.Thus, it is a fact that according to demands upon theOB-GYN department prior to the advent of union activi-ty, Deneen's position not only reduced the opportunity" Exactly when this occurred is not specified on the record. From allindications, the schedule was posted in late August or early September.7 Finley testified that, in preparing the schedule following the vacationperiod, Kindsvatter informed Finley that a morale problem existed inOB-GYN, and that it would be difficult not to rotate Deneen becausepeople in the department were complaining. Finley told Kindsvatter thatit was about time that Deneen was treated like everyone else and placedon rotation. Kindsvatter and Finley also discussed the fact that an RN inthe nursery during daylight was no longer required in view of a lowcensus of new horns. Parenthetically it is noted that prior to the instantevents the nursery on the afternoon and midnight shifts was attended byan LPN, who reported to the RN in the position of "labor and deliverynurse " Deneenl acknowledged that despite her 18 years service in thehospital she was not qualified to serve as labor and delivery nurse, butthat all other RNs in OB-GYN were so qualified." See Resp Exh 5516 ST. JOHN MEDICAL CENTERto schedule other RNs during the daylight shift, but alsoentailed the use of an RN in a position which could hefilled by a less qualified paramedical.This continued for a time despite a decline in workingconditions of O)1-GYN personnel. For example, RNs inthat department, at times when there were few patientsdemanding their care, were shifted involuntarily to otherdepartments in the hospital, a practice which they dis-liked. These conditions were temporarily alleviated.however, beginning in December 1978 when a strikeshut down operations at Ohio Valley Hospital. Thestrike continued for 3 months and during that periodbaby deliveries in the Steubenville area were shifted toSt. John Hospital. The dramatic increase in the numberof births during that period is evident from the fact thatbetween December 1978 and March 1979 there were 251deliveries at St. John, in contrast with a total of 61 deliv-eries during the succeeding 4-month period. This in-crease in activity at St. John during the strike allowedincumbent RNs broadened opportunities to work desir-able shifts and insulated them from removal from OB-GYN for work in other departments. However, upontermination of the strike, morale declined and OB-GYNRNs complained about special privileges and the factthat they were not scheduled sufficiently to the daylightturn. As could be expected, Deneen was the focal pointof certain of these complaints.The rotation of Deneen did help to allay these con-cerns. Under Respondent's manning procedures, therewere a maximum of 4 daylight slots for RNs in OB-GYN. Thus, when Deneen was in the nursery sheblocked one of the said positions, 5 days per week.Moreover, before Deneen's rotation, the head nurse andassistant head nurse were required to assume the dutiesof the "Post-mortum" nurse or the "labor and delivery"nurse. By placing Deneen on rotation, however, on dayswhen she was scheduled to work evenings, additionaldaylight vacancies were created allowing an RN thatwould otherwise work an evening shift to be rotated todaylight. Indeed, on those occasions, the combination ofDeneen's removal from the nursery, the assignment of anLPN to replace her, and the assignment of another RNto function either as postmortum or labor and deliverynurse, released the head nurse and her assistant fromdirect nursing and allowed them to concentrate on theiradministrative responsibilities.A further consideration not verbalized directly toDeneen by Finley or Kindsvatter as a specific ground fortheir action but nonetheless supportive thereof was thefact that in the fall of 1978, a feasibility study of the Hos-pital was conducted by the accounting firm of Ernst andErnst. In consequence, specific recommendations weremade with respect to various phases of the Hospital's op-erations, including elimination of all special schedulingprivileges. According to the credited testimony ofFinley, the hospital was slow to implement these recom-mendations because they related to problems which haddeveloped over the years and could not be eliminatedover night. Instead, head nurses in the various depart-ments were instructed to prepare their subordinates foreventual changes. With respect to OB-GYN, Kindsvattertestified that nurses within her jurisdiction were in-formed by a notice posting and a monthly meeting inApril 1979 that they could look forward to, among otherthings. an elimination of special privileges. Deneen wasnot recalled to rebut Kindsvatter. I credit the latter,noting her testimony was uncontradicted and that thedelay evident in her testimony between the meetingswith OB-GYN personnel and completion of the Ernstand Ernst study was not reduced to the implausible,when one considers the supervening strike and the free-dom with respect to scheduling allowed the RNs duringthat period due to the increase in census.On this record there can be no dispute with the factthat prior to Deneen's placement on rotation, her assign-ment as RN on steady daylight in the new born nurseryentailed an inefficient use of an overqualified RN andnarrowed the opportunity for other RNs to work thedaylight shift. Undoubtedly, issuance of a remedial orderupon the General Counsel's allegation of discriminationin her case would perpetuate the inequity and inefficien-cy inherent in her former arrangement. However, the in-quiry does not end there, for, from all appearances onthis record, prior to Deneen's involvement in union ac-tivity, Respondent, for several years, honored her privi-leged status and had condoned their effects. The disposi-tive question is whether the General Counsel has estab-lished by preponderance of the evidence that the correc-tion made in either late August or September 1979 waseither in whole or in substantial contributing part moti-vated by Deneen's union activity. Although the questionis not free from doubt, I find that the General Counselhas not met his burden on this record.There is no question that Deneen's role as instigator ofthe union activity which commenced in late April, wasknown in advance of her placement on permanent rota-tion. Beyond this, however, the elements of a prima faciecase of discrimination are either lacking or enshroudedwith vagueness. Thus, on the question of timing, it is dif-ficult to conclude that the action against Deneen wasparticularly suspect for, on this record, the precise statusof the organization campaign at that time is unclear. Al-though Deneen testified generally that meetings wereheld and cards were being solicited, precisely when theformer took place remains unspecified. Indeed her testi-mony that card solicitation was still in progress at thetime of the hearing 1 year after the inception of organi-zation activity is not at odds with the possibility that thecampaign never really reached a significant threshold. Inany event, there is nothing in the record to suggest thatat times corresponding to the permanent change in Den-een's schedule, organization had matured to a point in-fecting such action with inordinate suspicion. Further-more. the evidence of animus on this record does not riseto a level exhibiting a proclivity upon Respondent's partto combat organization through reprisal. During an orga-nization campaign which, according to Deneen, contin-ued for more than a year, there is no suggestion on thisrecord that management formally addressed itself there-to. and indeed the only evidence of communication be-tween supervision and rank-and-file personnel pertainingto that issue occurred four months earlier. Although inthe course thereof, Section 7 rights ,Were violated, that517 DECISIONS OF NATIONAL LABOR RELATIONS BOARDindiscretion might be fairly described as isolated, and, oc-curring as it did, in the context of a conversation be-tween friends, considering its nature, it was not so griev-ous as to be equatable with the degree of union animuswhich might tend to support an inference of discrimina-tion.Taking full account of the persuasive economic justifi-cation for placement of Deneen on rotation, on the entirerecord I am not convinced that Respondent was obliged,because of her known involvement in union activity, torefrain from correcting a longstanding personnel problemrecently aggravated by a continuing downturn in censusand a concomitant unrest among Deneen's peers. I ampersuaded that Respondent placed Deneen on rotationsolely on the basis of legitimate considerations and I findthat the General Counsel has not proven by a preponder-ance of the evidence on the record as a whole that thisoccurred for reasons proscribed by Section 8(a)(3) and(1) of the Act.CONCLUSIONS OF LAW1. Respondent St. John Medical Center is a health careinstitution within the meaning of Section 2(14) of the Actand an employer engaged in commerce within the mean-ing of Section 2(6) and (7) of the Act.2. American Federation of State, County and Munici-pal Employees is a labor organization within the mean-ing of Section 2(5) of the Act.3. Respondent violated Section 8(a)(1) of the Act byon April 30, 1979, coercively interrogating employeesconcerning the union activity of a fellow employee.4. Respondent did not violate Section 8(a)(3) and (1)of the Act by in late August or early September 1979,scheduling Alice L. Deneen to a permanent rotation.5. The aforesaid unfair labor practice is an unfair laborpractice having an affect upon commerce within themeaning of Section 2(6) and (7) of the Act.THE REMEDYHaving found that Respondent has engaged in certainunfair labor practices, it shall be recommended that Re-spondent be ordered to cease and desist therefrom and totake certain affirmative action designed to effectuate thepolicies of the Act.99 A claim is made by the General Counsel on behalf of Deneen that inconsequence of the schedule change, Deneen lost earnings in connectionUpon the foregoing findings of fact, conclusions oflaw, and the entire record in this proceeding, and pursu-ant to Section 10(c) of the Act, I hereby issue the fol-lowing recommended:ORDER"'The Respondent, St. John Medical Center, Steuben-ville, Ohio, its officers, agents, auccessors, and assigns,shall:1. Cease and desist from interrogating employees con-cerning the union activity of their fellow employees or inany like or related manner, interfering with, restraining,or coercing employees in the exercise of rights guaran-teed by Section 7 of the Act.2. Take the following affirmative action which isdeemed necessary to effectuate the policies of the Act:(a) Post at its facility in Steubenville, Ohio, copies ofthe attached notice marked "Appendix." Copies of saidnotice, on forms provided by the Regional Director forRegion 8, after being duly signed by Respondent's repre-sentative, shall be posted by Respondent immediatelyupon receipt thereof and be maintained by it for 60 daysthereafter, in conspicuous places, including all placeswhere notices to employees are customarily posted. Rea-sonable steps shall be taken by Respondent to insure thatsaid notices are not altered, defaced, or covered by anyother material.(b) Notify the Regional Director for Region 8, in writ-ing, within 20 days from the date of this Order, whatsteps Respondent has taken to comply herewith.with outside employment at several nursing homes. Were I to have roundthe 8(a)(3) violation herein. any remedy would be limited to restorationwith no provision for backpay. Thus, I did not believe and discredit Den-een's testimony that she was precluded from maintaining customaryhours of work at the nursing homes because of any conduct on the partof Respondent herein.io In the event no exceptions are filed as provided by Sec. 102.46 ofthe Rules and Regulations of the National Labor Relations Board, thefindings conclusions, and recommended Order herein shall, as providedin Sec. 102.48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and Order, and all objections theretoshall be deemed waived for all purposes." In the event that the Board's Order is eniforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading "Postedby order of the National Labor Relations Board" shall read "Posted Pur-suant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."518